Citation Nr: 0201864	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  97-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001) for paraplegia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1952 to December 
1956 and from January 1958 to July 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1995 RO rating decision that denied benefits 
under 38 U.S.C.A. § 1151 for paraplegia.  The veteran's 
testimony at a hearing before the undersigned sitting at the 
RO in September 2001 constitutes claims for benefits under 
38 U.S.C.A. § 1151 for urinary bladder dysfunction, a 
disorder manifested by erectile dysfunction, and decubitus 
ulcers.  Those claims have not been adjudicated by the RO and 
will not be addressed by the Board.  Those matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran underwent cervical decompressive laminectomy 
on November 14, 1991, while hospitalized at a VA Medical 
Center (VAMC).

2.  Paraplegia developed due to postoperative complications 
of the cervical decompressive laminectomy performed on 
November 14, 1991.


CONCLUSION OF LAW

The veteran's paraplegia resulted from postoperative 
complications of surgery on November 14, 1991, during a 
period of hospitalization at a VAMC.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358, effective prior 
to October 1, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1952 to December 
1956 and from January 1958 to July 1973.  

VA, service department, and private medical records, 
including clinical records of the veteran's VA 
hospitalization from October 1991 to March 1992, show that 
the veteran was treated and evaluated for various conditions 
in the 1980's and 1990's.  The more salient medical reports 
with regard to the claim being considered in this decision 
are discussed below.

A summary of the veteran's hospitalization at a VAMC from 
October 1991 to March 1992 shows that he underwent various 
medical procedures, including cervical decompressive 
laminectomy on November 14.  He had complaints of progressive 
neck pain with resulting quadriplegia and he was referred to 
neurosurgery with the diagnosis of cervical myelopathy 
secondary to cervical stenosis.  On physical examination he 
was in no acute distress.  There was quadriplegia.  There was 
no sensory deficit.  There was no visceromegaly.  There was 
active peristalsis.  There was no voluntary anal sphincter 
control.  There was a positive bulbocavernous reflex and a 
negative Beevor's sign.  There was atrophy and weakness of 
all four extremities.  There was no sensory deficit, but 
there was a motor level at about C7.  He had an uneventful 
post decompressive laminectomy course and spinal cord injury 
(SCI) service was consulted and upon consultation it was 
recommended that he be transferred to SCI service.  He 
received a complete bladder, bowel, and physical 
rehabilitation program.  He improved to the point that he 
ambulated with the use of a walker, but he still had weakness 
of all four extremities.  He successfully completed bowel and 
bladder rehabilitation.  He used an external condom for 
bladder voiding.  He was discharged with his agreement to 
continue physical therapy on an outpatient basis.  The 
diagnoses were cervical stenosis with a central cord lesion, 
non insulin dependent diabetes mellitus, and essential 
hypertension.

A private medical report shows that the veteran underwent 
evaluation in September 1992.  The impressions were T10 
incomplete motor and sensory paraplegia, Frankel-C with mild 
upper extremity weakness as well; status post posterior total 
cervical laminectomy at C3 to C7 with foraminotomy on 
November 14, 1991; neurogenic bowel and bladder; non-insulin 
dependent diabetes mellitus, status post myocardial 
infarction; hypertension; left biceps tendinitis; and rule-
out urinary tract infection.

A summary of the veteran's service department hospitalization 
from November 1993 to January 1994 shows that he was admitted 
for reevaluation of progressive paraplegia over one year's 
time.  It was noted that he was originally seen in 1991 with 
a complaint of left lower extremity paresthesia and weakness, 
as well as urinary urgency.  He was thought to have a 
cervical stenosis and underwent a C3-7 laminectomy with acute 
paraplegia resulting post-operatively.  He never regained 
function and level had increased to approximately T9-10 
complete motor and sensory.  He denied upper extremity 
symptoms, fever or significant past medical history.  He 
reportedly had been evaluated at a VAMC with findings of 
chronic papilledema and increased protein on lumbar puncture.  
Imaging of the spine reportedly revealed diffuse enhancement 
intramedullary, most prominent from T6-L1.  He was thought to 
have an intramedullary neoplasm and was transferred to this 
medical facility for further evaluation.  He was awake, 
alert, oriented times 3 with normal speech and normal 
sensorium.  Cranial nerves II-XII were grossly intact with 
visual fields intact to confrontation.  Motor exam was 5/5 
strength in the upper extremities; and 0/5 at approximately 
the T6 level.  Sensory exam was decreased to pin prick and 
light touch at the T6 level with anesthesia below the T10 
level.  Reflexes were remarkable for 1/2 reflex in the upper 
extremities; and 0/2 reflex in the lower extremities with a 
mute response Babinski.  He had a normal cerebellar function.  
He underwent a T9-L1 laminectomy on December 15 with 
resection of a grossly necrotic and enlarged yellowish cord 
with no clear plane on normal tissue.  Results of pathology 
revealed a probable vascular malformation and infarct.  The 
diagnoses were diffuse spinal cord malformation, history of 
paraplegia second to the diffuse spinal cord malformation, 
and history of cervical laminectomy.

A summary of the veteran's VA hospitalization from January to 
February 1994 notes a history of low back pain and multiple 
cervical herniated discs in 1991.  He underwent a C3 through 
C7 laminectomy.  He reported doing well postoperatively for a 
few days and that he then developed numbness from the belt-
line distally as well as bilateral lower extremities 
weakness, and sphincter dysfunction.  He initially had 
bilateral arm weakness and numbness.  He was transferred to a 
spine rehabilitation center and he generally regained ability 
to walk with assistance.  After discharge from the 
rehabilitation center, he continued to improve in the 
bilateral upper extremities, but gradually worsened in 
strength in the bilateral lower extremities, and never 
regaining sphincter control.  He underwent posterior 
laminectomy and T10-L1 biopsy of lesion in December 1993, and 
the final pathology report read necrotic spinal cord with 
areas consistent with vascular malformation.  He underwent a 
total myelogram and contrast was noted to flow freely.  No 
cord abnormality was described.  He developed the onset of 
subacute progressive severe headache with tinnitus, 
photophobia, and question of meningismus 2 days prior to this 
hospital admission.  He underwent a lumbar puncture.  He was 
treated for possible neurosyphilis; Foix-Alajouanine syndrome 
that was believed to be the cause of his spinal cord 
infarction, status post surgery, as opposed to neoplastic 
cause; urinary tract infection; neurogenic bladder; chronic 
papilledema, believed secondary to elevated CSF 
(cerebrospinal fluid) protein producing a pseudotumor 
cerebral-like picture; positive PPD (positive protein 
derivative); erectile dysfunction; and spasms of the back and 
abdominal musculature.

A VA medical document dated in November 1994 shows that the 
veteran's medical records were reviewed by a medical doctor 
for expression of an opinion as to whether or not the 
veteran's paraplegia was the result of malpractice action 
performed during a period of hospitalization at a VAMC from 
the end of 1991 to early 1992.  The signatory opined that the 
medical records did not indicate there was carelessness, 
negligence, lack of proper skills, error in judgment or any 
indication of fault on the part of the VA hospital that might 
be related to the veteran's paraplegia.

Medical literature was received in the 1990's concerning some 
of the veteran's medical problems.  A document received in 
1994 discusses the nature of neurosyphilis.

A VA document shows that opinions were requested by a RO 
medical doctor in August 1999 from the Neurology and 
Infectious Medicine Unit of a VAMC.  In September 1999 the 
veteran's records were reviewed by a medical doctor of the 
VAMC who opined after review of the veteran's medical history 
that the veteran had negative serology reports through 1969 
indicative of cured syphilis; that a diagnosis of 
neurosyphilis was not confirmed in 1994; and that the veteran 
had status post cervical decompressive laminectomy for 
cervical myelopathy with cervical cord compress, status post 
T9-L1 laminectomy with probable vascular malformation and 
infarct in thoracic spinal cord.

A VA document dated in October 1999 shows that additional 
medical opinions were requested by the RO medical doctor from 
the neurosurgery unit of a VAMC.  A VAMC report dated in 
December 1999 shows that the veteran's medical history was 
reviewed by a medical doctor who opined that the veteran had 
quadriparesis with muscle strength 4/5, positive clonus and 
Babinski, and deep tendon reflexes of 3+ prior to surgery on 
November 14, 1991; that the quadriparesis had progressed and 
the veteran had marked weakness of all 4 extremities with 
muscle strength 1.5-2/5 in the right lower extremity and 1/5 
in the left lower extremity, deep tendon reflexes of 1+ in 
the lower extremities and 2+ in the upper extremities after 
the surgery on November 14, 1991.  It was also noted that on 
June 3, 1992, 7 months after the surgery, he was discharged 
from the spinal cord injury service improved, ambulating with 
the use of a walker, but that he still had weakness of all 4 
extremities, although he had better use of them and on 
hospital admission in October 1993 he denied upper extremity 
symptoms and was found with 5/5 strength in the upper 
extremities.  The medical doctor opined that the increase in 
the symptoms of the lower extremities after the November 14, 
1991 surgery was due to the natural progress of his 
condition; that the veteran's symptoms at the time of his 
hospital admission in late 1991 was due to his cervical 
condition and that cervical compression was the indicated 
procedure even if the veteran's lower vascular malformation 
had been diagnosed at that time.  The medical doctor opined 
that the medical evidence indicated no error in judgment, 
carelessness, negligence or lack of proper skill on the part 
of VAMC personnel who provided medical care to the veteran.

The veteran testified before the undersigned in September 
2001.  His testimony was to the effect that he had sustained 
various medical problems, including paraplegia, as the result 
of surgery on November 14, 1991, at a VAMC and/or due to post 
operative treatment at the VAMC.  He submitted private 
medical opinions to support his statements.

A private medical report received in September 2001 shows 
that the veteran's medical records were reviewed by a medical 
doctor from a neurology clinic.  The conclusion was that 
there was no evidence of paraplegia prior to the veteran 
undergoing a posterior total decompressive laminectomy from 
C3 to C7 at a VA facility in November 1991.  Postoperatively, 
there was the presence of additional disability, including 
paraplegia.  The risks of a total posterior laminectomy are 
medically known to encompass an extremely rare complication 
of spinal cord infarction with resultant paraplegia.  There 
is no evidence that this condition was a certain or near 
certain risk or complication of posterior total decompressive 
laminectomy from C3 to C7.  Hence, it was opined that the 
paraplegia likely resulted from hospitalization and surgical 
treatment rendered to the veteran on November 14, 1991.

Another private medical report received in September 2001 
reveals that the veteran's medical records were reviewed by a 
medical doctor with a specialty in pathology.  It was 
concluded that the evidence revealed the veteran had multiple 
pathologic conditions coinciding and affecting the spinal 
cord at 2 different anatomical levels.  There was C6-C7 disc 
herniation causing significant compression of the cord, and 
narrowing of the cervical cord at the C4-C5 and C5-C6 levels 
by protruding discs and hypertrophic degenerative changes 
and, a pre-existent diffuse thoracic spinal cord vascular 
malformation.  This latter pathologic entity, as well as the 
anatomical level at which it was located, was missed through 
pre-hospitalization period, after immediate post-surgical 
period, and throughout hospital stay, with physicians in 
charge centering their interest solely in the cervical area.  

The opinion continues to the effect that if the veteran's 
thoracic spinal cord vascular malformation could have been 
diagnosed prior to the cervical laminectomy, it is reasonable 
to believe that in all probability a decision as to which of 
the 2 pathologic conditions should be operated first, would 
have been evolved in a timely manner.  This decision making 
process was critical in the veteran's case because vascular 
malformations are potentially catastrophic conditions causing 
acute devastating necrotic damage when they become infarcted 
or when they bleed.  Due to that particular reason, and 
because they are manageable to treatment via surgical and/or 
interventional radiological procedures, their management has 
priority over a non-urgent, non-catastrophic condition such 
as cervical spondylosis.  

The opinion continues to the effect that cervical laminectomy 
produced a detrimental effect in the thoracic spinal cord 
vascular malformation of the veteran in such a way that 
prolonged recumbency (approximately 4 hours) in the prone 
position during surgery lead to a gradual increase in 
intracranial pressure by sustained compression of the aorta, 
that is followed by a shift of cerebrospinal fluid (CSF) into 
the subarachnoid space and a subsequent rise in the spinal 
CSF pressure, adding a compressive factor to the diseased 
spinal cord.  It may well be that the occurrence of 
postoperative paraplegia that occurred in the neurosurgical 
and orthopedic centers due to surgery upon the spinal cord, 
the intervertebral discs, and the scoliosis are not due to 
direct damage to the blood vessels of the cord, but are due 
to prolonged recumbency.  One liter of blood loss during 
surgery produced a modest hypoperfusion and hypometabolic 
state to the diseased thoracic spinal cord due to the fact 
that the intrinsic central arterial blood supply to the 
spinal cord is directly proportional to the amount of gray 
matter, that is more abundant in the thoracolumbar segment 
and has a higher metabolic rate than the white matter; 
consequently, the same segment is the most vulnerable to 
hypoperfusion (spinal cord circulation has its watershed 
region at the midthoracic region), particularly the gray 
matter that corresponds to the enlarged thoracolumbar spinal 
cord.  Therefore, this area is more vulnerable to ischemic 
changes, being the anterior horn cells considered the most 
vulnerable structure of the spinal cord.  A significant 
reduction in spinal blood flow over the entire length of the 
spinal cord can occur during laminectomy procedures as such 
(experimental data).  The doctor opined that if the diagnosis 
of the thoracic spinal cord vascular malformation had been 
made sooner and either surgical intervention or percutaneous 
embolization initiated, it is probable that cord infarction 
would have been avoided.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for benefits 
under 38 U.S.C.A. § 1151 for paraplegia.

The veteran has been provided with VA examinations to 
determine the current nature and extent of his paraplegia, 
and medical opinions have been obtained as to the etiology of 
this condition.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  However, those provisions 
were invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F. 3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U. S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2000). 

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed the present claim for benefits under 
section 1151 prior to October 1, 1997.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the present claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.  

In this case, there are medical opinions to the effect that 
the veteran's paraplegia is a result of the cervical 
laminectomy performed on him on November 14, 1991, at a VAMC, 
and there are other medical opinions to the effect that there 
was no fault or negligence on the part of VA personnel who 
performed that surgery and/or who treated him 
postoperatively.  Fault or negligence, however, are not 
criterion of the applicable statutory or regulatory 
provisions noted above.  Hence, such criterion is not for 
consideration in the adjudication of the veteran's claim.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991).

The evidence as a whole indicates that the veteran's current 
paraplegia is due to, or was aggravated by, infarction of the 
thoracic spinal cord related to the posterior total 
(decompressive) cervical laminectomy performed on the veteran 
on November 14, 1991, at a VAMC.  A VA medical opinion in 
1999 indicates that the veteran had paresis of the lower 
extremities prior to the surgery on November 14, 1991, and 
that the increase in severity of the paresis of the lower 
extremities after that surgery was due to the natural 
progression of the pre-surgical condition.  The private 
medical opinions received in 1991, however, indicate that the 
cervical laminectomy conducted on November 14, 1991, produced 
a detrimental affect on the veteran's thoracic spinal cord 
vascular malformation that resulted in the infarction of the 
thoracic spinal cord with the resulting paraplegia.  That 
opinion is supported by the report of the veteran's VA 
hospitalization from January to February 1994 that found he 
was treated for Foix-Alajouanine syndrome that was believed 
to be the cause of his spinal cord infarction, status post 
surgery, as opposed to neoplastic cause.


After consideration of all the evidence, including the 
veteran's testimony, the Board finds the greater weight of it 
indicates that his paraplegia resulted from, or was increased 
by, infarction of the thoracic spine due to the C3-C7 
posterior total (decompressive) laminectomy on November 14, 
1991, performed during a period of hospitalization at a VAMC.  
Hence, the evidence supports granting benefits under 
38 U.S.C.A. § 1151 for paraplegia, and the veteran's claim is 
granted.





ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
paraplegia is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

